Bloodworth, J.
1. Where there is no fraud on the part of the vendor of real estate which prevents inspection thereof, and the purchaser fails to exercise diligence by inspecting the property, a plea of failure of consideration on account of its physical condition or environment will not be entertained. Sloan v. Farmers & Merchants Bank, 20 Ga. App. 123 (92 S. E. 893) ; Hanes v. Farmers & Merchants Bank, 20 Ga. App. 129 (92 S. E. 896) ; Martin v. Harwell, 115 Ga. 156 (3) (41 S. E. 686).
2. The plea set up no legal defense, and the trial judge did not err in sustaining the demurrer to it.

'Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.